Citation Nr: 0011433	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability to include 
schizophrenia and major depression; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for sinusitis and rhinitis; and denied 
the claims.  In May 1998, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a 
psychiatric disability to include paranoid schizophrenia, 
major depression with psychotic features, a major depressive 
disorder, a paranoid personality disorder, and a delusional 
disorder; determined that he had not submitted well-grounded 
claims of entitlement to service connection for sinusitis and 
rhinitis; and denied the claims.  

In December 1998, the United States Court of Veterans Appeals 
(presently the United States Court of Appeals for Veterans 
Claims (Court)) dismissed the veteran's appeal from the 
denial of service connection for sinusitis and rhinitis; 
vacated that portion of the Board's decision which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a psychiatric disability to include paranoid schizophrenia, 
major depression with psychotic features, a major depressive 
disorder, a paranoid personality disorder, and a delusional 
disorder; and remanded that issue to the Board for further 
action.  In August 1999, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a psychiatric 
disability and remanded the veteran's claim to the RO for 
additional action which included formal adjudication of the 
issue of service connection for a psychiatric disorder.  

In January 2000, the RO issued a supplement statement of the 
case to the veteran and his attorney which stated that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a 
psychiatric disability.  The veteran is represented in this 
appeal by Kenneth M. Carpenter, Attorney.  



REMAND

In August 1999, the Board determined that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection and remanded the claim to 
the RO for additional action which included adjudication of 
the issue of service connection for a psychiatric disability.  
The January 2000 supplement statement of the case issued to 
the veteran and his attorney erroneously stated that the 
veteran's claim had not been reopened.  The RO did not 
formally adjudicate the veteran entitlement to service 
connection for a psychiatric disability.  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should formally adjudicate the 
issue of the veteran's entitlement to 
service connection for a psychiatric 
disability with express consideration of 
the Board's August 1999 remand 
instructions.  

2.  If the veteran's claim remains 
denied, the RO should then prepare a 
supplemental statement of the case which 
addresses the veteran's entitlement to 
service connection for a psychiatric 
disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to the 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration.  The veteran 
need not take any action unless he is further informed.  The 
purpose of this REMAND is to allow for due process of law.  
No inference 


should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


